DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-11, drawn to a helmet system, classified in A42B 3/127.
Invention II. Claims 12-15, drawn to a protective enclosure, classified in B65D 43/16.
Invention III. Claims 16-18, drawn to a method of retrofitting a helmet, classified in A42C 2/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the protective enclosure comprised by the helmet system of Invention I does not require all of the particulars of the protective enclosure described in independent claim 12 of Invention II, such as a lid and an impact mitigation structure.  The subcombination has separate utility such as being a protective enclosure for being used within a different product than a helmet, such as (but not limited to) a padding device used elsewhere on the body (i.e. such as elbow or knee padding).

Inventions III and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the helmet of Invention I can be made by a different process than that required by Invention III, such as forming a helmet during its initial manufacture to already have a compartment/pocket space rather than having to “remov[e] at least a portion of the [layer in the helmet]” subsequently, as required by the method of Invention III.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the protective .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  While the searches of the identified inventions may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different inventions.  The search burden is further supported by the fact that examination of this application may be performed by a different art unit of expertise depending on which invention is elected.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species among the disclosed methods:
Species M1 - method as charted in Figs. 1A, 2A, 3, 14A-14E, 16A-16D and 39A-39C (portion is removed from comfort liner)
Species M2 - method as charted in Figs. 1B,  2B and 15A-15F (portion is removed from outer layer)
The species are independent or distinct for the reason(s) identified above, and further since they are described as representing various embodiments in the disclosure. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species among the disclosed helmets:
Species H1 - helmet as shown in Figs. 4A and 4B (commercially available "CA" helmet)
Species H2 - helmet as shown in Figs. 5A, 5B, 5C and 5D (CA helmet with buckling columns/filaments)
Species H3 - helmet as shown in Figs. 6A and 6B (CA helmet with TPU cones)
Species H4 - helmet as shown in Figs. 7A and 7B (CA helmet with inflatable air bladders)
Species H5 - helmet as shown in Figs. 8A and 8B (CA helmet with at least one foam layer)
Species H6 - helmet as shown in Figs. 9A and 9B (CA helmet with shock bonnets)
Species H7 - helmet as shown in Figs. 10 (CA helmet with flexible pattern)
Species H8
Species H9 - helmet as shown in Figs. 12A, 12B, 18A-18E, 23, 24A and 24B (CA helmet with lower-back region retrofitting)
Species H10 - helmet as shown in Figs. 13A, 13B, 13C, 21A, 21B, 25A and 25B (CA helmet with jaw flap region retrofitting)
The species are independent or distinct for the reason(s) identified above, and further since they are described as representing various embodiments in the disclosure. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species among the disclosed protective enclosures:
Species P1 - enclosure as shown in Fig. 17 (cavity orientations as depicted)
Species P2 - enclosure as shown in Figs. 19A and 19B (inside/outside access cavity)
Species P3 - enclosure as shown in Fig. 20 (side access cavity)
Species P4 - enclosure as shown in Fig. 22A and 22B (different side access cavity than Species P3)
Species P5 - enclosure as shown in Figs. 26A, 26B, 26C, 27A and 27B (bisecting mid-plane access cavity)
Species P6 - enclosure as shown in Fig. 28A (has a lid)
Species P7 - enclosure as shown in Fig. 28B (lidless)
Species P8 - enclosure as shown in Fig. 29A (bisecting mid-plane)
Species P9 - enclosure as shown in Fig. 29B (offset plane)
Species P10 - enclosure as shown in Fig. 30A (side access without lid)
Species P11 - enclosure as shown in Fig. 30B (side access with lid)
Species P12 - enclosure as shown in Fig. 34A (base and covering sandwich impact mitigation structure)
Species P13 - enclosure as shown in Fig. 34B (base is sandwiched by pair of impact mitigation structures and coverings)
Species P14
Species P15 - enclosure as shown in Fig. 35 (inside/outside access cavity and a lid)
Species P16 - enclosure as shown in Fig. 36A (base and covering sandwich impact mitigation structure with a hinge structure)
Species P17 - enclosure as shown in Fig. 36B (base is sandwiched by pair of impact mitigation structures and coverings with a hinge structure)
Species P18 - enclosure as shown in Fig. 36C (hinge structure embedded)
Species P19 - enclosure as shown in Fig. 37A (impact mitigation pad removably coupled with enclosure)
Species P20 - enclosure as shown in Figs. 38A, 38B and 38C (enclosure shaped to correspond to jaw flap region)
Species P21 - enclosure as shown in Figs. 42A, 42B and 42C (base, lid and hinge)
Species P22 - enclosure as shown in Fig. 43A (two bases with space between)
Species P23 - enclosure as shown in Fig. 43B (four bases with space between)
Species P24 - enclosure as shown in Fig. 43C (two bases with coupling hinge)
The species are independent or distinct for the reason(s) identified above, and further since they are described as representing various embodiments in the disclosure. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species among the disclosed types of filaments:
Species F1 - filament type as shown in Fig. 31A
Species F2 - filament type as shown in Fig. 31B
Species F3 - filament type as shown in Fig. 31C
Species F4 - filament type as shown in Fig. 32A
Species F5
Species F6 - filament type as shown in Fig. 32C
The species are independent or distinct because they represent different types of filament shapes and arrangements, and further since they are described as representing various embodiments in the disclosure. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species among the disclosed types of auxetic structures:
Species A1 - auxetic structure shape as shown in Fig. 33A
Species A2 - auxetic structure shape as shown in Fig. 33B

The species are independent or distinct because they represent different types of auxetic structure shapes and arrangements, and further since they are described as representing various embodiments in the disclosure. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species among the disclosed heads-up display mounts (HUDs):
Species HUD1 — HUD as shown in Figs. 40A and 40B (includes projector)
Species HUD2 — HUD as shown in Fig. 41A (wire routed to visor)
Species HUD3 — HUD as shown in Fig. 41B (wire routed to clip)
Species HUD4 — HUD as shown in Fig. 41C (wire routed through impact mitigation layer)
The species are independent or distinct for the reason(s) identified above, and further since they are described as representing various embodiments in the disclosure. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species (i.e. 6 elections must be made, wherein 1 species from each of the species groupings listed above is to be elected), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply: (a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; (b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; (c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). While the searches of the identified species may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would also be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different species of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity involving both a restriction election and a species election being involved.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732